Citation Nr: 0000832	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  99-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a shoulder 
disorder.

3.  Entitlement to service connection for a right arm 
disorder.

4.  Entitlement to service connection for a right hand 
disorder.

5.  Entitlement to service connection for a right leg 
disorder.

6.  Entitlement to a compensable rating for myofibrositis of 
the right subscapular area.

7.  Entitlement to a rating greater than 10 percent for 
lumbosacral strain.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1960.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied the veteran's claims of 
entitlement to service connection for neck, shoulder, right 
arm, right hand, and right leg disorders, and denied his 
claims of entitlement to an increased rating for 
myofibrositis of the right sub-scapular area and lumbosacral 
strain.  The veteran subsequently perfected appeals of these 
decisions.


REMAND

In substantive appeals received in May 1998 and January 1999, 
the veteran acknowledged his desire for a personal hearing 
before a member of the Board of Veteran's Appeals (Board) at 
the RO.  In a November 1999 statement the veteran asserted 
that he wanted a videoconference hearing before a member of 
the Board.  Therefore, because no such hearing has been held 
or scheduled, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
video conference hearing before a member 
of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




